Hunt, Presiding Justice.
Anthony Williams shot and killed Derrick Dollar with a handgun. He was convicted of felony murder and sentenced to life imprisonment.1 He appeals and we affirm.
1. We have reviewed the evidence in the light most favorable to the jury’s determination and conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. None of Williams’ remaining enumerations constitute reversible error.

Judgment affirmed.


All the Justices concur.


 Williams killed the victim on August 6,1992. On October 22,1992, he was indicted by the Fulton County Grand Jury with his co-defendant, Sheldon Candler, for malice murder, felony murder, and aggravated assault, and the two were tried before a jury March 29-30, 1993. The jury found Sheldon Candler not guilty on all counts, and found Williams guilty of felony murder and aggravated assault. The trial court merged the aggravated assault and felony murder convictions and sentenced Williams to life imprisonment on March 31, 1993. Williams filed his notice of appeal on April 15, 1993. The court reporter certified the trial transcript on August 19,1993. The appeal was docketed in this court on September 23,1993, and submitted for decision without oral argument on November 5, 1993.